Title: Tobias Lear to Henry Knox, 17 September 1789
From: Lear, Tobias
To: Knox, Henry

 
          United States September 17th 1789. “The enclosed Letter was just now received by the President of the United States from the Governor of New York; and I am directed by the President of the United States to transmit the same to you, requesting that you will, after considering the subject, give him your opinion upon the expediency of his making an official or other communication of the information contained therein to the Congress of the United States.”
        